Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.           This communication is responsive to applicant’s Preliminary Amendments of 7/6/2021.  Claims 1-14 are now pending and claims 15-24 have been canceled.

Allowable Subject Matter
3.           The following is an examiner’s statement of reasons for allowance: 
              As to claim 1, prior art of record does not fairly teach or suggest a transceiver that comprises of a one or more first network interfaces, one or more second network interfaces, a cross connect, and a microcontroller, wherein the microcontroller is configured to:
              receive from the one or more first network interfaces, a plurality of first messages from a hub node, wherein each of the first messages corresponds to a different respective ingress data flow between the hub and the transceiver, 
              determine for each of the ingress data flows, based on the first messages, one or more respective first logical identifiers associated with that ingress data flow, 
              receive from the one or more second network interfaces, a plurality of second messages from leaf nodes, wherein each of the second messages corresponds to a different respective egress data flow between the transceiver and a respective one of the leaf nodes,             
             determine for each of the egress data flows, based on the second messages, one or more respective second logical identifiers associated with that egress data flow, 

              generate a command to cause the transceiver to transmit the egress data flows in accordance with the resource assignment map, wherein the resource assignment map comprises:
                     an indication of one or more pairings between a respective one of the ingress data flows and a respective one of the egress data flows, and 
                     for each of the pairings, an indication of a respective network resource assigned to transmit the egress data flow of the pairing to a respective one of the leaf nodes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Odenwald et al. (US Patent No: 6,957,279 B2) is cited to show method of signal transmission in a network (see figs. 1C, 2A, 3A, 3C, 4, 9) by configuring input and output interfaces for data transfer between a host (HOST, fig. 1C) and a target (TARGET, fig. 3A), wherein first and second logical identifiers are assigned (see abstract, col. 2, lines 22-44, and claim 1).

             Bicknell (US Patent No: 7,701,957 B2) is cited to show a method and system for switching, merging, and demerging data between communication location (see abstract and figs. 1, 4, 5, 6, 10, 15) using logical identifiers (see claim 1).


5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636